1. When in the trial information is admitted "to explain conduct and ascertain motives," it "shall be admitted in evidence, not as hearsay, but as original evidence." Code, § 38-302.
2. The evidence supported the verdict. The court did not err in overruling the motion for new trial.
                        DECIDED OCTOBER 17, 1941.
This plaintiff in error was convicted on an indictment for burglary containing two counts. He filed a motion for new trial on the usual general grounds and by amendment added one special ground. The court overruled the motion and the defendant excepted. We see no necessity of setting forth the evidence. It amply sustained the verdict; and there is no merit in the general grounds.
The special ground complains that the court erred in overruling a motion for a mistrial based on a statement of a witness, whose place was the subject of an alleged burglary, that he had received certain information during the investigation of the case. The court of his own motion promptly ruled out the evidence, and the solicitor-general also stated that he did not insist on it. Afterwards the witness stated: "I got some information. After I got the information I called the officers. In fact, the detectives were being sent out there, I told them that. . ." The court directed the witness: "Don't tell what you told them." Under the facts of this case we think the evidence was admissible under the Code, § 38-302. Coleman v. State,127 Ga. 282 (56 S.E. 417). But, regardless of this, the judge did not err in the ruling complained of in this ground.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur. *Page 60